Citation Nr: 0502646	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, characterized as mood swings, to include as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for bilateral plantar 
fasciitis.  

3.  Entitlement to service connection for folliculitis, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997, with five days of service in Southwest Asia in 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Board remanded this matter in May 2003 for additional 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In a May 2003 Remand, the Board directed that the RO schedule 
appropriate VA examinations for the matters on appeal.  The 
Board notes that the requested VA examination(s) have not 
been scheduled.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of the 
veteran's claimed psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Based on the 
claims file and the examination results, 
the examiner should indicate whether an 
actual psychiatric disorder is present 
and if so, provide an opinion whether it 
is at least as likely as not that any 
such disorder is etiologically related to 
the veteran's service or to a service-
connected disability.  If a known 
clinical diagnosis is not provided, the 
examiner is asked to state so, and then 
indicate whether the veteran actually has 
a diagnosable chronic disorder or only 
sporadic psychiatric symptomatology that 
is not chronic in nature.  All opinions 
and conclusions should be supported by a 
complete rationale and bases.  

2.  The RO should afford the veteran a 
general medical examination to determine 
the nature, extent, and etiology of his 
claimed bilateral plantar fasciitis and 
folliculitis.  The claims folder should 
be made available to the examiner for 
review before the examination.  As to the 
plantar fasciitis, the examiner should 
indicate whether this disorder is 
present, and if so, whether it is at 
least as likely as not that the veteran's 
plantar fasciitis is etiologically 
related to service.  With respect to the 
claimed folliculitis, the examiner should 
also indicate whether an actual 
diagnosable disorder is present, and if 
so, state whether it is at least as 
likely as not that such order is 
etiologically related to the veteran's 
service.  If the examiner is unable to 
provide a diagnosis, the examiner must so 
state and then indicate whether the 
veteran actually suffers from a chronic 
disorder or only sporadic symptomatology 
that is not chronic in nature.  

3.  After conducting any additional 
development deemed necessary, the RO 
should review the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




